Moore, J.
The plaintiff ought in this case, to have declared for an undivided moiety of the whole tract ; otherwise the action of ejectment will have the effect of a writ of partition ; the Sheriff cannot put the plaintiff in possession of the half he claims, not being stated to be an undivided half, unless he previously makes a division, and ascertains the moiety the plaintiff, is to have. The case cited from Cowper does not resemble the present. That is where one tenant in common recovered against another.
Non-suit.